Case 2:17-cv-05320-CCC-JAD Document 65-3 Filed 11/02/20 Page 1 of 2 PagelD: 567

THE LAW OFFICES OF

RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
www.malagierelaw.com

Richard Malagiere 250 MOONACHIE ROAD | 100 CHURCH STREET
Member NJ & NY Bar SUITE 102 SUITE 800
Registered Patent Attorney MOONACHIE, NJ 07074. | NEW YORK, NEW YORK 10007
Matthew E. Gilson 201.440.0675 212.879.5580
Member NJ Bar FAX: 201.440.1843 FAX: 212.879.5583
*REPLY TO NJ OFFICE

Writer’s Direct Dial: 201.509.4180
Writer’s e-mail: les@malagierelaw.com

August 7, 2020

VIA ELECTRONIC MAIL (rtandy@tandylaw.com)
Robert A. Tandy, Esq.

Law Office of Robert A. Tandy, LLC

50 Tice Boulevard

Suite 363

Woodcliff Lake, New Jersey 07677

Re: WITOLD BAGINSKI v. WALLINGTON
Civ. Action No.: 2:17-cv-05320-JLL-JAD

Dear Mr. Tandy:

Michael Kahn

Registered Patent Agent
Leonard E. Seaman

Member NJ Bar

Certified by the Supreme Court
of New Jersey as a Civil Trial
Attorney

As you know, this office serves as co-counsel to the defendant, the Borough of

Wallington (the “Borough”), in the above-referenced matter.

The Borough amends and supplements its previous Rule 26 disclosures and discovery
responses to include the email messages to and from the email accounts maintained by the
Borough for its official business: “wbaginski@wallington.org” and “v.baginski@verizon.net.”

PDF versions of these messages are contained in files that can be accessed and

downloaded through the following link:

 

https://securisync.intermedia.net/us2/s/C]NDKxjOOKIA7juE49XeKP0034013d

Thank you.

LES:ap

 

   

. SEAMAN
Case 2:17-cv-05320-CCC-JAD Document 65-3 Filed 11/02/20 Page 2 of 2 PagelD: 568

Cc: Timothy O'Connor, Esq. (via electronic mail (toconnor@keenandoris.com)
Robert J. Greenbaum, Esq. (via electronic mail (robgreenbaum@yahoo.com))
Scott K. Seelagy, Esq. (via electronic mail (sseelagy@seelagylaw.com))
David F. Corrigan, Esq. (via electronic mail (counsellorcorrigan@msn.com))
Client (via email)
